 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DAVID WESLEY BIRRELL, et al.,                      No. 2:16-cv-1818 JAM CKD P
11                        Plaintiff,
12            v.                                         ORDER
13    ROBERT W. FOX, et al.,
14                        Defendants.
15

16           Plaintiff has filed his second request for an extension of time to file a response to the

17   court’s October 31, 2018 order. Good cause appearing, IT IS HEREBY ORDERED that:

18           1. Plaintiff’s request for an extension of time (ECF No. 35) is granted; and

19           2. Plaintiff is granted thirty days from the date of this order in which to file a response to

20   the court’s October 31, 2018 order.

21   Dated: January 18, 2019

22

23

24

25

26   1/bh
     birr1818.36.sec
27

28
